      Case 6:20-cv-00141-PGB-GJK Document 13 Filed 04/17/20 Page 1 of 2 PageID 53



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

                                                      CASE No.: 6:20-cv-00141-PGB-GJK
TAVIA WAGNER,

         Plaintiff,
vs.

YELURI RAMESH & KRISHNA TR, and
HONEYCUTT TAVERN ENTERPRISES, LLC,
d/b/a SURFSIDE TAVERN,

      Defendants.
____________________________________________/


              STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

         Plaintiff TAVIA WAGNER, by and through her undersigned counsel, hereby files this Stipulation

of Voluntary Dismissal, without prejudice, of this action, against Defendants, YELURI RAMESH &

KRISHNA TR and HONEYCUTT TAVERN ENTERPRISES, LLC d/b/a SURFSIDE TAVERN.

Respectfully submitted this 17th day of April 2020.


      By: /s/Joe M. Quick, Esq.
         Joe M. Quick, Esq.
         Florida Bar No.: 0883794
         Law Offices of Joe M. Quick, P.A.
         Counsel for Plaintiff
         1224 S. Peninsula Drive #619
         Daytona Beach, Florida 32118
         Tel: (386) 212-3591
         E-mail: JMQuickesq@gmail.com




                                                      1
    Case 6:20-cv-00141-PGB-GJK Document 13 Filed 04/17/20 Page 2 of 2 PageID 54



                                    CERTIFICATE OF SERVICE

        I hereby certify that on this 17th day of April 2020 I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system. I also certify that the aforementioned document is being
served on all counsel of record, corporation, or pro se parties via transmission of Notices of Electronic
Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who are not
authorized to receive electronically Notices of Filing.



                                                 By: /s/Joe M. Quick, Esq.
                                                 Joe M. Quick, Esq.
                                                 Florida Bar No.: 0883794
                                                 Attorney for Plaintiff
                                                 Law Offices of Joe M. Quick, P.A.
                                                 1224 S. Peninsula Drive #619
                                                 Daytona Beach, Florida 32118
                                                 Tel: (386) 212-3591
                                                 E-mail: JMQuickesq@gmail.com




                                                    2
